DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
PGPUB 2019/0277572 to Matsunaga et al teaches circulating a refrigerant liquid to cool a data center [0001].
PGPUB 2015/0269641 to Roy teaches using a refrigerant to reduce temperature and humidity of the air used to cool a data center [0005].
PGPUB 2013/0148291 to Slessman teaches using refrigerant for cooling and maintaining humidity in a data center [0058, 0107].
PGPUB 2012/0118155 to Claridge et al teaches using refrigerant to cool air and remove humidity [0002].
Applicants Admitted Prior Art teaches cooling a datacenter either by using fans to circulate air or through liquid cooling [0002].
The prior art of record does not teach or suggest either individually or in combination, having discrete first and second configurations for cooling a data center where a refrigerant is used to control moisture in a blown air configuration or can also be used as the cooling medium in the second configuration.  In other words, the prior art of record does not teach or suggest using the refrigerant to support two distinct cooling methodologies which can be selected from to cool a data center.
It should be noted that the closest prior art of record appears to be from US Pat No 10,231,358 to Gillooly et al which was cited by applicant and additionally cited in a submitted foreign search report which indicated Gillooly as an X reference.  It is the examiners understanding that while Gillooly does include different cooling modes (i.e. evaporative and sensible cooling), the evaporative cooling is performed via “chiller-less air cooling system” and thus would not repurpose the refrigerant used in the sensible cooling system for moisture control purposes in an evaporative system as required in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        5/5/22